In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County, dated April 27, 2006, which, upon a jury verdict, is in favor of the defendants and against him, in effect, dismissing the complaint. The appeal brings up for review the issues raised on the defendants’ appeal from so much of an order of the same court dated January 3, 2006, as denied that branch of their motion which was for summary judgment dismissing the complaint (see CPLR 5501 [a] [1]).
Ordered that the judgment is affirmed, with costs.
The plaintiffs sole contention, on his appeal from the judgment, that the verdict sheet submitted to the jury contained a fundamental error, does not require reversal.
In light of our determination, the parties’ remaining contentions as to whether the Supreme Court should have granted the defendants’ pretrial motion for summary judgment dismissing *623the complaint have been rendered academic. Prudenti, P.J., Fisher, Dillon and Carni, JJ., concur.